DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 18, 2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s April 18, 2022 amendment adds structural limitations for the claimed first or second flange that are not taught or suggested by the Examiner’s cited closest prior art to Chandrasekharan; Ramesh et al. (US 20150007770 A1). See the Examiner’s January 18, 2022 action for analysis thereunder. The Examiner’s updated search identifies Ivanov; Alexey et al. (US 20190177851 A1) as teaching the newly amended limitations for the claimed first or second flange (Figure 6, 10). However, Ivanov’s gas distribution is limited to a coaxial injection at 23/33; Figures 6, 10. Ivanov does not teach, alone or in combination the independently claimed “…channels (Applicant’s 210; Figure 4A) extending entirely through the gas distribution plate (Applicant’s 204; Figure 4A) substantially parallel to the lower surface”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-12, filed April 18, 2022, with respect to rejections under Chandrasekharan; Ramesh et al. (US 20150007770 A1) have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Olgado; Donald J. K. (US 9057128 B2) teaches similar a gas distribution plate (Figure 3C), however, Olgado is silent with respect to the claimed flange structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716